Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2002

USA v. Matos
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Matos" (2002). 2002 Decisions. Paper 363.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/363


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                             No. 01-3279



                     UNITED STATES OF AMERICA

                                 v.

                       JAMES VINCENT MATOS,
                                         Appellant

         _______________________________________________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                  D.C. Criminal No. 00-cr-00470
                    (Honorable Jan E. DuBois)
                       ___________________


                       Argued April 22, 2002

      Before:   SCIRICA, RENDELL and NOONAN*, Circuit Judges

                       (Filed: June 14, 2002)




     *The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth
Judicial Circuit, sitting by designation.

ELIZABETH T. HEY, ESQUIRE (ARGUED)
ROBERT EPSTEIN, ESQUIRE
Defender Association of Philadelphia
Federal Court Division
Curtis Center, Independence Square West
Suite 540 West
Philadelphia, Pennsylvania 19106

     Attorneys for Appellant


CRAIG D. MARGOLIS, ESQUIRE (ARGUED)
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania 19106

     Attorney for Appellee
                       OPINION OF THE COURT



SCIRICA, Circuit Judge.

     James Matos appeals from a judgment of conviction and sentence. Citing
Apprendi v. New Jersey, 530 U.S. 466 (2000), Matos contends the sentencing guidelines’
career offender adjustment is inapplicable unless the elements of the adjustment were
pleaded in the information and proved to a jury beyond a reasonable doubt. We will
affirm.                               I
     After his arrest for robbing two federally insured banks in Pennsylvania, Matos
pled guilty to two counts of bank robbery (18 U.S.C. 2113(a)). Matos faced a maximum
prison sentence of twenty years on each count. See 18 U.S.C. 2113(a). The information
did not cite the prior convictions. At sentencing, the District Court found that Matos was
a "career offender" under U.S.S.G. 4B1.1 because (1) bank robbery constituted a
"crime of violence" as defined in U.S.S.G. 4B1.2; (2) his criminal record included at
least two prior convictions for crimes of violence; and (3) he was 18 or older at the time
he committed the instant offense. As a "career offender," Matos’ offense level was set at
32 because under 18 U.S.C. 2113(a) the maximum sentence for bank robbery is 20 years.
U.S.S.G. 4B1.1. Matos’ receipt of an acceptance of responsibility credit reduced his
offense level to 29. The "career offender" guideline specified a criminal history category
of VI, resulting in a guideline sentencing range of 151-188 months. After departing
downward based on Matos’ extraordinary post-offense rehabilitation, the District Court
imposed a sentence of 120 months imprisonment on both counts, to run consecutively.
     Matos contends his prior convictions and status as a career offender should have
been charged in the information and proven beyond a reasonable doubt to a jury because
they were used to increase his sentence range. But when a sentence is imposed below the
statutory maximum, it is not constitutionally objectionable under Apprendi. United
States v. Williams, 235 F.3d 858, 863 (3d Cir.), cert denied, 122 S.Ct. 49 (2001). As
noted, Matos was sentenced to 120 months, well under the original statutory maximum
of twenty years on each count (18 U.S.C. 2113(a)). Therefore, Matos’ "career
offender" status did not result in a sentence beyond the statutory maximum. Williams,
235 F.3d at 863; see also United States v. Pressler, 256 F.3d 144, 159 (3d Cir.), cert.
denied, 122 S. Ct. 503 (2001).
                               II.
     For the foregoing reasons, we will affirm the judgment of conviction and
sentence.

TO THE CLERK:

          Please file the foregoing opinion.




                                   /s/ Anthony J. Scirica
                                         Circuit Judge

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           ___________

                           No. 01-3279
                           ___________
                       UNITED STATES OF AMERICA

                                  v.

                         JAMES VINCENT MATOS,
                                           Appellant

           _______________________________________________

           On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
                    D.C. Criminal No. 00-cr-00470
                      (Honorable Jan E. DuBois)
                         ___________________

                         Argued April 22, 2002

        Before:   SCIRICA, RENDELL and NOONAN*, Circuit Judges

                                JUDGMENT

          This cause came to be heard on the record from the United States District
Court for the Eastern District of Pennsylvania and was argued by counsel on April 22,
2002. On consideration whereof, it is now hereby



     *The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth
Judicial Circuit, sitting by designation.
          ORDERED and ADJUDGED by this Court that the judgment of the
District Court entered August 13, 2001, be, and the same is hereby affirmed. All of the
above in accordance with the opinion of this Court.


                                 ATTEST:




                                 Clerk

DATED: 14 June 2002                               June 13, 2002




TO:         Marcia M. Waldron, Clerk

FROM:       Judge Scirica

RE:         United States v. James Vincent Matos
            No. 01-3279
            Argued: April 22, 2002



Dear Marcy:

            Please file the attached not precedential opinion which has been cleared in
accordance with our procedure.   The signed original is being delivered to your office.

                                    Sincerely,




                                    Anthony J. Scirica

AJS/sss

cc (letter only):   Judge Rendell
            Judge Noona